Citation Nr: 1446814	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  08-30 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a bilateral hand disorder, to include carpal tunnel syndrome.

4.  Entitlement to service connection for a bilateral wrist disorder, to include carpal tunnel syndrome.

5.  Entitlement to service connection for a claimed bilateral elbow disability, to include carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to July 2007.

These matters came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board remanded the case for further development in August 2012. That development was completed, and the case has since been returned to the Board for appellate review.

As determined by the Board in August 2012, the Veteran's hearing request has been deemed withdrawn.

The Board has considered documentation included in Virtual VA and VBMS.

As noted by the Board in August 2012, the issue of entitlement to service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran has complained of joint and bone pain and neurological disturbances affecting his ankles, left knee, hands, wrists, and elbows.  See, e.g. August 2007 correspondence, June 2010 VA treatment notes.  However, the March 2013 VA examiners indicated that the Veteran does not have now and has never had a bilateral ankle disorder, a left knee disorder, a bilateral hand disorder, a bilateral wrist disorder, or a bilateral elbow disorder.  A June 2010 VA treatment record also noted that the Veteran has joint and bone pain of an unknown etiology.

The law provides for compensation for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

In this case, the Veteran indicated in his August 2007 VA Form 21-526 that he served in the Persian Gulf after August 1, 1990.  His DD 214 also shows that he had one year and three days of foreign service and that he was awarded the Global War on Terrorism Service Medal.  

On remand, the AOJ should request the Veteran's complete service personnel records to confirm where he served, and if the evidence establishes that he had active duty in the Southwest Asia theater of operations during the Persian Gulf War, a VA examination and medical opinion should be provided to determine whether he has an undiagnosed illness related to such service.  

Accordingly, the matter is REMANDED to the AOJ for the following action:

1.  The AOJ should secure the Veteran's complete service personnel records.

2.  If the Veteran is found to be a Persian Gulf veteran, he should be afforded a VA Persian Gulf examination. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. To the extent possible, the opinion should be obtained 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether the Veteran symptoms affecting his ankles, left knee, hands, wrists, and elbows are attributed to a known clinical diagnosis.  

For each diagnosed disorder, the examiner should state whether it is at least as likely as not that the disorder is related to the Veteran's military service, to include his symptomatology therein.  He or she should also opine as to whether it is at least as likely as not that the disorder was caused by or permanently aggravated by the Veteran's service-connected right knee patellofemoral and thoracic strain.

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



